Citation Nr: 0418634	
Decision Date: 07/13/04    Archive Date: 07/27/04

DOCKET NO.  95-07 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1.  Entitlement to service connection for a chronic back 
disorder.

2.  Entitlement to service connection for residuals of a left 
ankle injury.

3.  Entitlement to service connection for residuals of a left 
knee injury.

4.  Entitlement to service connection for a chronic stomach 
disorder, claimed as secondary to a chronic back disorder.

5.  Entitlement to service connection for an acquired 
psychiatric disorder, claimed as secondary to a chronic back 
disorder.


REPRESENTATION

Appellant represented by:	Francis M. Jackson, Attorney 
at Law


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

Following reserve component enlistment in June 1971, the 
veteran had active duty for training (ACDUTRA) from August 
1971 through December 1971, and had reserve service in the 
Maine Army National Guard thereafter to June 1991, including 
multiple periods of verified ACDUTRA and verified and 
unverified inactive duty training (INACDUTRA).  This matter 
originally came before the Board of Veterans' Appeals (Board) 
on appeal from a November 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine.  The Board remanded the claims in October 1996.  
By a decision issued in July 1999, the Board determined that 
the veteran's claims were not well grounded.  

The veteran appealed the Board's July 1999 decision to the 
United States Court of Appeals for Veterans Claims (the 
Court).  The Court vacated the July 1999 Board decision, and 
remanded the matter to the Board for readjudication, by an 
Order issued in April 2001.  The Board remanded the claims to 
the RO in August 2001 for scheduling of a videoconference 
hearing requested by the veteran.  The Board again REMANDED 
the claims in September 2003.  The claims now return to the 
Board.

The videoconference Board hearing requested by the veteran 
was conducted in January 2002, with the undersigned Veterans 
Law Judge sitting in Washington, D.C., and the veteran in 
Togus, Maine.  



FINDINGS OF FACT

1.  The veteran has been specifically notified of the 
evidence and information required to substantiate the claims 
addressed in this decision, and all identified evidence has 
been obtained.

2.  The veteran was treated on a one-time basis for thoracic 
muscle strain during a period of INACDUTRA, but there is no 
medical evidence or opinion linking that one-time incident 
and treatment of the thoracic muscles to a current lumbar 
disorder.

3.  In a January 2002 videoconference Board hearing, prior to 
the promulgation of a new decision on the appealed claim for 
service connection for a left ankle injury after the Court 
vacated a previous Board decision, the veteran, together with 
his authorized representative, requested to withdraw the 
appeal of that claim.

4.  The preponderance of the medical evidence and opinion 
establishes that no disabling injury to the left knee was 
incurred during any period of active or inactive duty reserve 
service. 

5.  The medical evidence of record establishes that the 
veteran did not incur or aggravate a stomach disorder during 
any period of active duty for training, nor does the veteran 
so contend, nor was any disabling injury to the stomach 
incurred during any period of reserve service of any type. 

6.  The medical evidence establishes that a psychiatric 
disorder was not first diagnosed during any period of active 
duty for training, and that the veteran, in fact, was not 
treated for any psychiatric disorder during any period of 
reserve component service of any type.




CONCLUSIONS OF LAW

1.  The criteria for an award of service connection for a 
chronic back disorder have not been met.  38 U.S.C.A 
§§ 101(24), 1110, 1131, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.303, 3.306, 3.307, 3.309 (2003).

2.  The criteria for withdrawal by the veteran of the 
substantive appeal of denial of the claim of entitlement to 
service connection for residuals of a left ankle injury have 
been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. §§ 20.202, 20.204 (2003).

3.  The criteria for an award of service connection for 
residuals of a left knee injury have not been met.  38 
U.S.C.A §§ 101(24), 1110, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.303, 3.306, 3.307, 3.309 (2003).

4.  The criteria for an award of service connection for a 
chronic stomach disorder have not been met.  38 U.S.C.A 
§§ 101(24), 1110, 1131, 1153, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.303, 3.306, 3.307, 3.309 (2003).

5.  The criteria for an award of service connection for a 
psychiatric disorder have not been met.  38 U.S.C.A 
§§ 101(24), 1110, 1131, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.303, 3.306, 3.307, 3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he incurred injuries during reserve 
component service which caused the disorders of the lumbar 
back and left knee, and that he is therefore entitled to 
service connection for those disorders, and for a stomach 
disorder and a psychiatric disorder secondary to the lumbar 
back disorder.  The veteran has requested to withdraw the 
claim for service connection for a left ankle injury.


Preliminary Matter: Duties to Notify & to Assist

During the pendency of this claim, which has extended over 
more than 10 years, there have been numerous changes in laws 
governing veterans' benefits, in VA regulations, and in the 
interpretation of laws and regulations governing veterans' 
benefits.  One of the changes in the applicable law during 
the pendency of this claim was enactment in November 2000 of 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  This law redefined the 
obligations of VA with respect to the duty to assist, and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  38 U.S.C.A. § 5103A(f) (West 2002).

The VCAA describes certain duties owed by VA to a claimant.  
First, VA must notify the claimant of evidence and 
information necessary to substantiate his or her claim and 
inform the claimant whether he or she or VA bears the burden 
of producing or obtaining that evidence or information.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

Second, VA has a duty to assist the claimant in obtaining the 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).  The VCAA also provides that 
the duty to assist includes providing a medical examination 
or obtaining medical opinion if necessary to make a decision 
on the claim.  

The procedural history of this claim includes several actions 
under provisions preceding the VCAA and numerous actions 
under the VCAA.  In a November 1994 rating decision, the RO 
advised the veteran that there was no evidence of in-service 
traumatic injury to the lumbar spine, left knee, or left 
ankle, or of any traumatic injury which was linked to a 
stomach disorder or to a psychiatric disorder.  

The veteran then identified the date of reserve component 
service in which the back injury occurred, and the veteran 
stated that his service medical records were incomplete.  The 
veteran thereafter received a January 1995 statement of the 
case (SOC).  

The RO attempted to obtain additional service medical 
records, in particular, records from 1971 to 1976.  In April 
1996, the RO was notified that no additional National Guard 
records could be located.  After attempts to obtain 
additional records, including from ARPERCEN and through the 
state reserve component in which the veteran served, the 
veteran continued to insist that there were still service 
medical records missing, and further identified some of those 
records.  However, no additional records were located.  In 
July 1998, the RO informed the veteran that additional 
clinical records from the state reserve component and from 
the Naval Air station he had identified as a treating 
facility were being sought.  However, no additional treatment 
records were located.  

The veteran provided names of individuals whom he indicated 
could provide statements supporting his claim.  The RO 
specifically advised the veteran, by a letter issued in 
October 1997, of his responsibility to contact those 
individuals to obtain their statements.  In April 1998, the 
RO reiterated this advice, thereby reminding the veteran that 
no statement had been received, and the RO again afforded the 
veteran an opportunity to identify any additional evidence, 
particularly requesting that the veteran provide additional 
identification of a provider whose records he indicated were 
incomplete as associated with the claims file.  

The Board's October 1996 Remand directed the RO to attempt to 
obtain the reserve component records prior to 1976.  The 
Board Remand also more specifically advised the veteran that 
reserve component service was different than "active duty" 
for purposes of establishing service connection for a 
disorder.  In November 1996, the RO contacted the reserve 
component, and requested all ACDUTRA and INACDUTRA dates and 
service medical records.  Personnel documents reflecting the 
dates of the veteran's two-week reserve component service for 
each year, from 1971 to 1991, as well as verification of 
certain other personnel actions, were obtained.  The veteran 
provided additional details regarding his reserve service, 
including in statements dated in November 1996 (no date of 
receipt stamped by VA).

The Board notes that, although no additional clinical records 
for the veteran's service prior to 1976 have been located, 
the veteran does not contend that any of the claimed injuries 
or disorders were incurred prior to 1976.  In particular, the 
veteran contends that a back injury incurred in 1989 caused 
his current lumbar back disorder, that a left knee injury 
incurred in the late 1980's caused his current left knee 
disorder, and that the back disorder caused the current 
psychiatric and stomach disorders.  As the service medical 
records prior to 1976 are not the subject of any contention 
before the Board on appeal, further attempts to obtain 
additional service medical records of ACDUTRA or INACDUTRA 
prior to 1976 would not result in any more favorable 
determination for the veteran.  The Board finds that there is 
no duty, including under the VCAA, to make any further 
attempt to obtain those records.  

For the same reason, the Board finds that no further attempts 
to verify the veteran's INACDUTRA dates is required as to the 
claims addressed in this decision, as the veteran does not 
contend that he suffered any injury to the back or left knee 
or incurred or aggravated any psychiatric disorder or stomach 
disorder during any period of unverified INACDUTRA.  Further 
attempts to verify any additional dates of ACDUTRA or 
INACDUTRA are not required.  

The veteran testified at a personal hearing conducted in 
November 1998.  In July 1999, the RO issued another 
supplemental statement of the case (SSOC).  That SSOC 
discussed the veteran's testimony and explained that the 
medical evidence disclosed no chronic neck or back disorder 
in service or continuously following service until the 
veteran sustained intervening post-service injuries, since 
examinations in service subsequent to the reported injuries 
disclosed no abnormalities or complaints.

In a July 1999 decision, the Board determined that the 
veteran's claims for service connection for a chronic back 
disorder, residuals of a left ankle injury, residuals of a 
left knee injury, a chronic stomach disorder, and an acquired 
psychiatric disorder, were not well grounded.  The Board 
decision described the evidence missing for establishment of 
a well-grounded claim for each claimed disorder, and the 
Board decision set forth the applicable statutory definition 
of active service and explained when reserve component 
service would be considered active service for purposes of 
service connection.

In a pleading submitted to the Court in November 2000, VA 
advised the veteran of enactment of the VCAA, and the Court's 
April 2001 Order further discussed enactment of the VCAA.  In 
letters issued in August 2002 and January 2003, the Board 
discussed the general provisions of that act, and the 
additional evidence and evidentiary development required to 
substantiate the veteran's claims that the disorders at issue 
were incurred during qualifying service or secondary to a 
service-connected disability.  The veteran was again advised 
of the enactment of the VCAA and of the provisions of that 
act, in a September 2003 REMAND from the Board to the RO, in 
a letter issued by the RO in December 2003 and in the SSOC 
issued by the RO in March 2004.

The record reflects that all identified records have been 
obtained.  In 1995, the veteran's attorney submitted to VA 
copies of the veteran's application for Social Security 
Administration (SSA) disability benefits.  The information 
submitted to VA included reference to clinical records 
submitted to SSA.  The private clinical records provided to 
SSA were also provided to VA; the evidence reflected that the 
remainder of the clinical evidence submitted to SSA consisted 
of VA clinical records.  

The VCAA provides that the duty to assist includes providing 
any medical examination or obtaining a medical opinion if 
necessary to make a decision on the claim.  In this case, the 
veteran was afforded VA examinations in October 1994 and in 
September 2002.  Numerous VA clinical records were obtained 
in addition to the VA examination reports.  The veteran also 
submitted numerous private clinical records.  The duty to 
provide medical examination and to obtain medical opinion has 
been fulfilled.  

In March 2004, the RO issued a SSOC which contained the 
complete text of 38 C.F.R. § 3.159, as revised to incorporate 
the provisions of the VCAA, including the provision notifying 
the veteran that he should identify or submit any evidence 
pertaining to the claim.  The SSOC discussed the evidence of 
record, and the report of the September 2002 VA examination.

The many communications of record during the more than 10 
years that these claims have been on appeal, including 
communications associated with the Board remands, amply 
demonstrate that VA has complied with VCAA requirements to 
notify and assist the claimant.  It has been less than one 
year since the RO last advised the claimant of the provisions 
of the VCAA, but the VCAA does not bar the Board from 
completing appellate review of this claim.  Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 701(b), 117 Stat. 2651, 
§ ___ (Dec. 16, 2003) (to be codified at 38 U.S.C.A. 
§ 5103(b)).

The Court has held that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
17 Vet. App. 412 (2004).  However, as noted in this case, the 
initial actions of the agency of original jurisdiction had 
been issued prior to enactment of the VCAA.  The veteran was 
advised of the enactment of the VCAA by a pleading filed 
before VA with the Court in November 2000 and by the Court's 
April 2001 Order, the first actions taken by VA and by the 
Court after the VCAA was signed into law, and was advised of 
VA's duties or the provisions of the VCAA several times 
thereafter.

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication and initial 
Board adjudication denying the claims addressed in this 
decision, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  Pelegrini, 17 Vet. App. at 
428, 429.  

On the other hand, the Court acknowledged that the Secretary 
could show that the lack of a pre-AOJ decision notice was not 
prejudicial to the appellant.  Id.  ("The Secretary has 
failed to demonstrate that, in this case, lack of such a pre-
AOJ-decision notice was not prejudicial to the appellant.") 

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the AOJ provide a 
pre-initial adjudication notice.  The only way the AOJ could 
provide such a notice in cases such as this, where an initial 
adjudicative determination was issued prior to enactment of 
the VCAA, and where the veteran submitted timely substantive 
appeal to those determinations prior to enactment of the VCAA 
as well, and where an initial Board decision was issued prior 
to enactment of the VCAA, would be to vacate all initial 
adjudicative determinations, substantive appeals, and Board 
decisions which had not yet become the subject of a final 
decision by the Court when the VCAA was enacted, and would 
nullify the notice of disagreement and substantive appeal of 
the initial adjudication in this case that were filed by the 
appellant to perfect the appeal to the Board.  This would be 
an absurd result, and as such it is not a reasonable 
construction of 38 U.S.C.A. § 5103(a).  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication.  This could not have been the intention 
of the Court, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  

Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans' benefits, it 
is entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  

There simply is no "adverse determination," as discussed by 
the Court in Pelegrini, for the appellant to overcome in this 
case, since the initial determination was that the claims 
were not well-grounded, and those claims have been reviewed 
on the merits after the Court's April 2001 Order.  See 
Pelegrini, 17 Vet. App. at 428, 429.  The VCAA requires that 
the duty to notify is satisfied, and that claimants be given 
the opportunity to submit information and evidence in support 
of their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice as to the claims for service 
connection addressed in this decision was harmless error.  
While the notices of enactment of the VCAA provided to the 
appellant in the Court's April 2001 Order and in the numerous 
Board and RO actions since that time prior to the first AOJ 
adjudication of the claims, the claims at issue were reviewed 
de novo following the Court's Order, after the veteran was 
notified of the criteria for service connection and the types 
of evidence he could submit or identify which might be 
relevant.  The content of the notices provided in the Board's 
letters and Remands and thereafter in the RO's letter and 
SSOC fully complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

The claimant has been provided with many opportunities to 
submit evidence and argument in support of his claim, and to 
respond to VA notices.  The Board finds that there is no 
prejudicial error to the claimant.  

The decision in Pelegrini held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  

This new "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).  The 
March 2004 SSOC included the full text of the 
regulation, which states that a veteran should tell VA 
about any additional information or evidence that VA 
should try to get.  The veteran was advised that he 
should submit "any evidence" he had.  The record 
reflects that the veteran was afforded numerous 
opportunities to identify or submit evidence, and that 
he did submit numerous statements describing evidence he 
felt might be relevant.  The Board finds that the many 
notifications of record are adequate to notify the 
veteran that he should submit or identify any evidence 
he had regarding his claim, particularly when considered 
in the context of the lengthy process of claims 
development, nearly three years, following the Court's 
April 2001 Order, before the claims were returned to the 
Board.

The Board finds that VA has done everything reasonably 
possible to assist the claimant.  Adjudication of the 
claims may proceed, consistent with the VCAA.  The 
record demonstrates that remand for further action in 
accordance with the VCAA would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran are to be 
avoided).  VA has fully satisfied its duties to inform 
and assist the veteran as to the claims addressed in 
this decision in this case.  

B.  Laws and regulations applicable to claims for service 
connection 

The basic framework of the law and regulations provides that 
service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2003).  The term "active military, naval, or 
air service" includes active duty or any period of ACDUTRA 
during which the individual concerned was disabled or died 
from a disease or injury incurred or aggravated in line of 
duty, or any period of INACDUTRA during which disability 
resulted from an injury [but not disease] incurred during 
that INACDUTRA.  38 U.S.C.A. § 101(24).  

The law also provides that service connection may be presumed 
for a disease defined as chronic, to include arthritis, and 
which is manifested, generally to a degree of 10 percent or 
more, within a specified presumptive period after separation 
from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107; 
38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309.  

When determining whether a disability or disease was incurred 
in service, or preexisted service, a claimant will be 
considered to have been in sound condition when examined, 
accepted and enrolled for service, except as to defects, 
infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment into service, or 
where clear and unmistakable evidence demonstrates that the 
injury or disease existed before acceptance and enrollment 
and was not aggravated by such service.  See 38 U.S.C.A. § 
1111; 38 C.F.R. § 3.304.  For purposes of aggravation of a 
preexisting injury, such aggravation will be said to have 
occurred where there is an increase in disability during 
active military, naval or air service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  See 38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306.

However, both the presumption of soundness and the 
presumption of service connection for a disorder manifested 
within a specified presumptive period apply only to periods 
of active duty.  Paulson v. Brown, 7 Vet. App. 466 (1995).  
The presumption of soundness is not applicable to an 
individual who has served only on ACDUTRA or INACDUTRA and 
has not established any service-connected disability.  An 
individual whose service consisted entirely of INACDUTRA may 
not be presumptively service connected for a disability 
unless he or she was otherwise disabled from an injury 
directly incurred in or aggravated during the period of 
INACDUTRA.  38 C.F.R. § 3.6(a), (d).  

The Board notes that, by law, a chronic disease may be 
presumed service connected during the applicable presumptive 
period only following a period of service of 90 days (or 
more).  38 C.F.R. § 3.307.  Although the veteran did have one 
period of service in excess of 90 days, he does not contend 
that any of the claimed disorders arose during or as a result 
of that period of service.  Therefore, no presumption of 
service connection may be applied in this case.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  With the showing 
of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or diagnosis including the word "chronic."  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b); see Savage v. 
Gober, 10 Vet. App. 488 (1997).

To prevail on the issue of service connection, there must be 
medical evidence of a (1) current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the present disease or injury.  Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

1.  Claim for service connection for a chronic lumbar back 
disorder

Periodic examinations conducted for purposes of reserve 
component service in September 1975 and in February 1979 were 
devoid of any objective findings or subjective complaints of 
back pain or injury.  In a history completed in July 1983, 
the veteran noted that he had recurrent back pain.  A portion 
of the physician's summary references back pain of a non-
incapacitating nature.  A history completed by the veteran in 
September 1987 discloses that he denied recurrent back pain.

Service clinical records dated on April 2, 1989, during a 
period of verified INACDUTRA, reflect that the veteran 
reported feeling a sudden sharp pain in his back when he 
turned in his chair.  Clinical records completed by the Naval 
Air Station clinic at that time reflect that paraspinal 
tenderness at approximately the level of T10-T12 was noted.  
Muscle strain was diagnosed and the veteran was advised not 
to lift or perform physical training for three days.  

The veteran's April 1991 National Guard separation 
examination describes his spine as normal, and the history 
completed by the veteran in April 1991 as part of that 
separation examination discloses that he denied recurrent 
back pain.  

Private clinical records dated in February 1992 reflect that 
the veteran sought treatment for acute onset of low back 
pain.  The veteran was unable to place any weight on the 
right leg due to back pain.  Right psoas strain was 
diagnosed.

Private clinical records from J. W., M.D., reflect that in 
March 1992, the veteran reported onset of acute right low 
back pain and buttocks pain in late February 1992 after he 
bent forward to put wood in the furnace.  The veteran was 
obviously uncomfortable.  He had a marked list to the left.  
His pain increased when he attempted to bear weight, 
especially on the right.  The impression was possible 
herniated lumbar disc.  Radiologic examination of the spine 
disclosed mild to moderate degenerative disc changes at 
multiple levels.  An MRI was conducted, and Dr. W.'s May 1992 
report states that the veteran had a large right L4-5 
herniated disc.  A right L4-5 laminectomy and disc excision 
was performed in June 1992.  The June 1992 private admission 
history and physical notes that the veteran reported that he 
had no significant back pain prior to February 1992.

In support of his April 1994 claim for service connection for 
a back disorder, the veteran submitted April 1989 service 
clinical records reflecting report of injury.  By a statement 
submitted in August 1994, the veteran indicated that he had 
continued to have back pain from the time that he threw his 
back out while on reserve service duty on April 2, 1989 until 
a lumbar herniated disc was diagnosed in March 1992.

The November 1994 rating decision advised the veteran that, 
although there was evidence of a twisting injury of the 
thoracic spine during a period of reserve service duty, there 
was no evidence of any traumatic injury to the lumbar spine 
or findings of any disc problem due to traumatic injury 
during reserve component service.

In a private medical opinion rendered in September 2001, F. 
G., M.D., provided a medical opinion, apparently based solely 
on history provided by the veteran, that a current low back 
disorder first had its onset in 1989 following a twisting 
injury during reserve component duty.

The report of VA examination conducted in September 2002 
reflects that the veteran was a self-employed school bus 
driver for many years.  The veteran reported that he had not 
been employed as a result of his back pain and his "nerves" 
for many years and that he was receiving Social Security 
disability benefits.  The veteran reported injuring his back 
during weekend reserve duty in 1989.  The examination report 
reflects that the examiner reviewed the April 1989 clinical 
records.  The veteran also reported that he had experienced 
acute low back pain when removing tires from five-ton trucks 
and while turning lug nuts.

On objective examination in September 2002, the veteran's 
iliac crests were level.  Sciatic notches were negative.  The 
veteran reported decreased sensation in the left posterior 
calf, and in the right medial and dorsal foot.  Motion was to 
20 degrees of flexion and 3 degrees of extension.  Straight 
leg raising elicited pain at 60 degrees on the left and 30 
degrees on the right.  Radiologic examination disclosed that 
the veteran was status post laminectomy and diskectomy at L4-
5.  The examiner noted that the veteran had no follow-up of 
his back pain for three years following the April 1989 
injury.  The examiner concluded that it was "extremely 
doubtful" that the current back disorder was related to the 
April 1989 injury.

Although the veteran reported an incident of back pain during 
reserve component service in April 1989, the injury noted at 
that time was to the veteran's thoracic area.  Subsequent 
service clinical records are negative for any residual 
thoracic or other back pain.  The evidence establishes that 
the veteran had no further medical treatment of his back 
following the April 1989 injury until he sought treatment for 
acute onset of back pain, determined to be due to herniation 
of a lumbar disc, in February 1992. 

Private clinical records dated in 1992 and thereafter, 
subsequent to the veteran's separation from reserve component 
service, clearly reflect that the veteran experienced 
intercurrent back injury in February 1992.  The September 
2001 private clinical opinion is favorable to the veteran's 
contention that in April 1989 injury incurred during reserve 
component service resulted in a current back disorder.  
However, it is clear from the examination report that the 
private clinical provider relied solely on the veteran's 
report of his history.  Because there is no evidence that the 
private examiner reviewed the April 1989 or February and 
March 1992 clinical records, this private opinion, while 
favorable to the veteran, is of little persuasive value.

In contrast, the September 2002 VA opinion is unfavorable to 
the veteran's claim.  The examiner noted review of the April 
1989 service clinical records, as well as review of the 
claims file, including the 1992 reports of the private 
treating physician and surgeon who performed the veteran's 
lumbar surgery.  That examiner concluded that it was 
extremely doubtful that there was in a relationship between 
the April 1989 injury and the veteran's current lumbar back 
disorder.

The Board concludes that the preponderance of the evidence is 
against the veteran's claim of entitlement to service 
connection for a current lumbar back disorder, because the 
unfavorable evidence is of greater evidentiary weight and 
persuasive value than the favorable evidence.  Because the 
favorable and unfavorable evidence are not in equipoise, the 
statutory provision under 38 U.S.C.A. § 5107(b) regarding 
resolution of reasonable doubt is not applicable.  The claim 
for service connection for a lumbar back disorder must be 
denied.

2.  Withdrawal of claim for service connection for residuals 
of a left ankle injury

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2003).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2003).  The appellant, 
together with his authorized representative, has withdrawn 
the appeal for service connection for residuals of a left 
ankle injury by his testimony at a videoconference Board 
hearing.  Hence, there remain no allegations of errors of 
fact or law for appellate consideration as to this claim.  
Accordingly, the Board does not have jurisdiction to review 
the appeal for service connection for residuals of a left 
ankle injury.  The appeal is dismissed.

3.  Claim for service connection for residuals of a left knee 
injury

Periodic military examinations conducted in September 1975, 
February 1979, July 1983, September 1987, and a separation 
examination conducted in 1991, are devoid of any notation of 
left ankle injury or abnormality or history of any left ankle 
injury.  The veteran's service medical records included a 
handwritten note, signed by the veteran, dated on March 4, 
1989.  In that note, the veteran stated he jumped from a 
truck while in the process of transferring a tailgate, 
slipping on ice and landing on his knees, and that his left 
knee hurt after this happened.

With his April 1994 claim for service connection for a left 
knee injury, the veteran submitted private clinical records 
from J. W., M.D.  Those records disclose a June 1984 report 
that the veteran injured his left lower extremity when he 
jumped off a poultry delivery truck.  The veteran reported 
that he had occasional popping in the knee since that time.  
The veteran had full range of motion of the knee.  There was 
no effusion.  Examination of the knee was unremarkable.  No 
radiologic examination was conducted.  

A private July 1991 treatment record reflects that the 
veteran fell off a four-foot ladder about three weeks 
earlier, twisting the left knee.  The provider specifically 
stated that there was a negative past history.  The 
impression was that the veteran had internal derangement of 
the left knee.  The operative report of an August 1991 
surgical procedure reflects that the veteran underwent 
arthroscopy and partial lateral meniscectomy of the left 
knee.  The surgeon concluded that the veteran had suffered a 
subluxation with cruciate ligament injury.  There was a grade 
III tear of the anterior cruciate ligament.  These records 
are devoid of notation of history of an injury to the left 
knee during military service.

By a statement submitted in August 1994, the veteran stated 
that he injured his knee while jumping from a truck while 
performing reserve component service on September 19, 1988.

The report of October 1994 VA examination reflects that the 
veteran underwent surgery to the right knee, for torn 
cartilage, in April 1992.  There was left thigh atrophy above 
the left patella.  

During his personal hearing in July 1995, the veteran 
testified that he injured his knee when jumping from the 
tailgate of a truck in March 1989.  He stated that it did not 
really need treatment at that time, but he did complete a 
contemporaneous statement.  The veteran further testified 
that, although the left knee continued to bother him for the 
next two years, he did not seek treatment until after he 
jumped off a ladder in 1991.  At that time the surgery was 
required.

A private medical opinion dated in September 2001 from F. G., 
MD, states that the veteran "has had ongoing left knee pain 
from jumping off a trailer in 1989," noting that the veteran 
then had an arthroscopy in 1991.

The report of a September 2002 VA examination reflects that 
the veteran reported injuring his left knee when he jumped 
off a trailer and hit the ice with that knee.  On objective 
examination, there was no effusion in the left knee.  Range 
of motion was from 0° to 150° without pain.  There was 
patellofemoral crepitation bilaterally.  There was a "hardly 
noticeable" medial wiggle of the ligaments on the left.  The 
examiner concluded that, since the veteran was lost for 
follow-up for nearly three years following a left knee injury 
in service, it was "extremely doubtful" that there was any 
relationship between a current left knee disorder and the 
veteran's reserve component injury.

The Board finds that the September 2002 medical opinion, 
which is unfavorable to the veteran's claim that he incurred 
a current left knee disorder during reserve component 
service, is of greater persuasive value than a favorable 
September 2001 opinion.  In particular, the examination 
report reflects that the September 2001 opinion was based on 
the report of history by the veteran.  The report reflects 
that the veteran failed to inform the examiner that he fell 
off a ladder and sought medical treatment for left knee 
injury in July 1991, at which time internal derangement of 
the left knee was diagnosed.  Because the history as reported 
by the veteran was incomplete, the opinion, although 
favorable, is of little persuasive value or evidentiary 
weight.

Because the favorable and unfavorable evidence are not in 
equipoise, the statutory provision under 38 U.S.C.A. 
§ 5107(b) regarding resolution of reasonable doubt is not 
applicable.  The claim for service connection for residuals 
of a left knee injury must be denied.



4.  Claim for service connection for a stomach disorder, to 
include as secondary to a chronic back disorder

Service clinical records are devoid of any evidence of an 
injury to the veteran's stomach.  Accordingly, there is no 
basis to conclude that any current stomach disorder was 
incurred in or aggravated by the veteran's military service.  
Review of the contentions and testimony of record establishes 
that the veteran does not contend that he incurred a current 
stomach disorder during reserve component service.  Rather, 
the veteran contends that he is entitled to service 
connection for a stomach disorder which is secondary to 
medication used to treat back pain or left knee pain.  As 
discussed above, service connection may be granted for a 
disorder which is secondary to a service-connected disability 
or to treatment of a service-connected disability.  38 C.F.R. 
§ 3.310.

The clinical records associated with the claims files include 
several notations that the veteran had stomach discomfort 
secondary to use of certain medications for control of back 
pain and knee pain.  The veteran's assertion that he has a 
stomach disorder secondary to medications used to control 
back and knee pain is plausible.  However, the veteran's 
claims of entitlement to service connection for a back 
disorder and for residuals of a left knee injury have been 
denied.  Therefore, provisions allowing a grant of service 
connection for a disorder which is secondary to a service-
connected disability or to treatment of a service-connected 
disability are not applicable to the veteran's claim in this 
case for service connection for a stomach disorder.  The 
claim must be denied.

5.  Claim for service connection for an acquired psychiatric 
disorder, to include as secondary to a chronic back disorder

The veteran's service medical records are devoid of evidence 
that any psychiatric disorder was treated during a period of 
reserve component service.  The veteran's April 1991 periodic 
service examination includes a notation that the veteran 
complained of depression, nervousness, shortness of breath, 
and public anxiety.

Private clinical records dated in May 1989 reflect that the 
veteran had intermittent shortness of breath and apparent 
anxiety, for which he was taking Xanax.  These clinical 
records include a notation that the veteran could decrease 
use of the medication during the summer when he would be 
spending less time at his employment, driving a school bus.  
Records from that same physician dated in 1990 reflect a 
conclusion that the veteran's anxiety was becoming more 
chronic.

In a statement submitted in August 1994, the veteran stated 
that, toward the end of his reserve component service, he was 
having problems with a "nervous condition" and was unable to 
stand in formation for a long period of time.  He stated that 
a physician told him he was having panic attacks.  The 
veteran indicated that he would have continued his reserve 
service if he had not been having these symptoms.

The November 1994 rating decision advised the veteran that 
there was no evidence in his reserve clinical records which 
disclosed any traumatic injury which was or could be linked 
to a psychiatric disorder.

A private psychological evaluation conducted by F. L., Ph.D., 
in July 1995 and August 1995, noted that the veteran was 
tense, nervous, and moderately anxious.  The examiner noted 
that the veteran began to experience anxiety and panic 
attacks beginning in July 1991.  The veteran reported that he 
had significant difficulties following a back injury in 1988, 
for which he had surgery in 1991.  The veteran and his wife 
reported that the veteran became increasingly anxious and 
depressed, and began to have panic attacks, following the 
1991 surgery.  The examiner concluded that the veteran had 
panic disorder of moderate proportions.  

The veteran contends that the July and August 1995 evaluation 
and opinion support his claim that he has an anxiety disorder 
due to a chronic back disorder.  However, as the veteran has 
not been granted service connection for the claimed back 
disorder, service connection on the basis that a psychiatric 
disorder is secondary to the back disorder is not warranted.  
38 C.F.R. § 3.310.

Moreover, the Board notes that the examiner who provided the 
August 1995 opinion based that conclusion on history reported 
by the veteran.  The veteran reported that he began having 
anxiety in 1991, following back surgery.  However, the 
evidence of record discloses that private treatment for 
anxiety was initiated in May 1989, at a time when the veteran 
voiced no complaints of back pain to the provider who was 
treating his anxiety.  

Therefore, provisions allowing a grant of service connection 
for a disorder on a direct basis or which is secondary to a 
service-connected disability or to treatment of a service-
connected disability are not applicable to the veteran's 
claim in this case for service connection for an acquired 
psychiatric disorder, claimed as secondary to a back disorder 
or left knee disorder.  The claim must be denied.


ORDER

The appeal for service connection for a chronic back disorder 
is denied.

The appeal for service connection for residuals of a left 
ankle injury is dismissed.

The appeal for service connection for residuals of a left 
knee injury is denied.

The appeal for service connection for a chronic stomach 
disorder, claimed as secondary to a chronic back disorder, is 
denied.

The appeal for service connection for an acquired psychiatric 
disorder, claimed as secondary to a chronic back disorder, is 
denied.



	                     
______________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



